United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Holtsville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-588
Issued: August 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 24, 2012 appellant timely appealed the January 11, 2012 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied reconsideration. He
also timely appealed the September 22, 2011 merit decision that affirmed the denial of his claim
for a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3 (2011), the Board has jurisdiction over the merits of the schedule
award claim.2
ISSUES
The issues are: (1) whether appellant has a ratable impairment of the right lower
extremity; and (2) whether OWCP properly declined to reopen appellant’s case for merit review
under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. §§ 8101-8193 (2006).

The record includes evidence received after the January 11, 2012 decision. As this evidence was not part of the
record when OWCP issued its final decision, the Board is precluded from considering it for the first time on appeal.
20 C.F.R. § 501.2(c).

FACTUAL HISTORY
Appellant, a 58-year-old tax examining technician, was injured in an employment-related
fall on August 18, 2005. OWCP accepted his claim for neck sprain, cervicalgia, cervicobrachial
syndrome, lumbago, lumbar sprain, right knee sprain and aggravation of right knee osteoarthritis.
On June 19, 2009 appellant filed a claim for a schedule award (Form CA-7). In a September 25,
2009 decision, OWCP denied the claim because he did not submit medical evidence in support
of his claimed impairment. By decision dated January 19, 2010, the Branch of Hearings &
Review set aside the September 25, 2009 denial and remanded the case for further medical
development regarding the cause and extent of any right lower extremity permanent impairment.
OWCP initially referred appellant to Dr. Richard L. Parker, a Board-certified orthopedic
surgeon, but he was unfamiliar with the application of the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (2008). In a
November 8, 2010 report, Dr. Parker noted that appellant needed a total knee replacement and
had “certainly not reached maximum medical improvement [MMI].”
On March 16, 2011 OWCP authorized right total knee arthroplasty.
In a report dated April 29, 2011, Dr. Michael J. Katz, a Board-certified orthopedic
surgeon and OWCP referral physician, diagnosed, inter alia, severe tri-compartmental arthritis of
the right knee. He indicated that the August 18, 2005 employment injury permanently
aggravated underlying degenerative changes and that appellant was totally disabled. Dr. Katz
also noted that appellant was scheduled to undergo a right total knee arthroplasty. He explained
that the surgical procedure should be followed by physical therapy three times per week for six
weeks. Dr. Katz further explained that under the A.M.A., Guides (6th ed. 2008), one should wait
a year following surgery before evaluating permanent impairment. Accordingly, he did not rate
appellant’s right lower extremity impairment and advised OWCP to await recovery from his
upcoming total knee arthroplasty.
In a June 4, 2011 decision, OWCP denied appellant’s claim for a schedule award because
he had not yet reached MMI.
On June 19, 2011 appellant requested a review of the written record.
On August 17, 2011 Dr. Bradley D. Gerber, a Board-certified orthopedic surgeon,
performed a right total knee replacement. Appellant submitted various medical records
pertaining to his surgery and hospitalization from August 17 to 19, 2011. He also expressed
concern regarding OWCP’s reliance on Dr. Katz’ opinion.
By decision dated September 22, 2011, the Branch of Hearings & Review affirmed
OWCP’s June 4, 2011 decision. OWCP’s hearing representative noted that appellant had
recently undergone surgery and the medical evidence did not indicate that he had since reached
MMI. The hearing representative specifically noted that her decision did not preclude appellant
from filing another schedule award claim in the future once his physician deems that he has
reached MMI.
On September 27, 2011 appellant requested reconsideration. He continued to challenge
OWCP’s reliance on Dr. Katz’ opinion. While appellant did not submit any new evidence with
2

his request for reconsideration, OWCP had already received various postoperative treatment
records from Dr. Gerber, as well as appellant’s physical therapy records. This evidence did not
specifically address either permanent impairment or whether appellant had reached MMI
following his August 17, 2011 right knee surgery.
In a January 11, 2012 decision, OWCP denied appellant’s request for reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.3 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.4 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).5
Before an award may be made, it must be medically determined that no further
improvement can be anticipated and the impairment must reach a fixed and permanent state,
which is known as MMI.6 The determination of whether an injury has stabilized and will not
improve further is factual in nature and depends primarily on the medical evidence.7 While
additional medical treatment, such as surgery, may be recommended in order to improve the
injured employee’s condition, he is not required to undergo such treatment.8 If the employee
declines such intervention, OWCP must calculate the percentage of the award as if no further
improvement were possible.9
ANALYSIS -- ISSUE 1
Neither Dr. Parker nor Dr. Katz provided a lower extremity impairment rating under the
A.M.A., Guides (6th ed. 2008) prior to appellant’s latest surgery. The current record does not
indicate that appellant has reached MMI following his August 17, 2011 right total knee
arthroplasty. Because appellant has not reached MMI, he is not currently eligible to receive a
schedule award. As the hearing representative correctly noted in her September 22, 2011
3

For a total or 100 percent loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C.
§ 8107(c)(2).
4

20 C.F.R. § 10.404.

5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
6

Federal (FECA) Procedure Manual, id. at Chapter 3.700.3a(1).

7

Id. at Chapter 3.700.3a(1)(b).

8

Id. at Chapter 3.700.3a(1)(a).

9

Id.

3

decision, he is not precluded from filing another claim for a schedule award once his physician
finds that he has reached MMI. Accordingly, the Board affirms the hearing representative’s
September 22, 2011 decision.
LEGAL PRECEDENT -- ISSUE 2
OWCP has the discretion to reopen a case for review on the merits.10 An application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (1) shows that OWCP erroneously applied or interpreted a specific point of
law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.11
When an application for reconsideration does not meet at least one of the above-noted
requirements, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.12
ANALYSIS -- ISSUE 2
Appellant’s September 27, 2011 request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law.
Additionally, he did not advance a relevant legal argument not previously considered by OWCP.
Appellant’s request focused on the reports of Dr. Parker and Dr. Katz, but neither physician
calculated a right lower extremity impairment under the A.M.A., Guides (6th ed. 2008).
Furthermore, he raised no legal argument relevant to the issue of whether he had reached MMI
following his August 17, 2011 right knee surgery. The Board finds that appellant is not entitled
to a review of the merits based on the first and second above-noted requirements under section
10.606(b)(2).13
Appellant also failed to submit any “relevant and pertinent new evidence” with his
September 27, 2011 request for reconsideration. OWCP did in fact receive various postoperative
treatment records after the hearing representative’s September 22, 2011 decision; however, this
evidence did not specifically address the relevant issue on reconsideration. Appellant did not
submit any relevant and pertinent new evidence regarding whether he had reached MMI since his
latest OWCP-approved right knee surgery. Also, a number of the records received were
duplicates of previously submitted evidence. Submitting additional evidence that repeats or
duplicates information already in the record does not constitute a basis for reopening a claim.14
Consequently, appellant is not entitled to a review of the merits based on the third requirement
under section 10.606(b)(2).15
10

5 U.S.C. § 8128(a).

11

20 C.F.R. § 10.606(b)(2).

12

Id. at § 10.608(b).

13

Id. at § 10.606(b)(2)(i) and (ii).

14

James W. Scott, 55 ECAB 606, 608 n.4 (2004).

15

20 C.F.R. § 10.606(b)(2)(iii).

4

CONCLUSION
OWCP properly denied appellant’s claim for a schedule award because the medical
evidence did not establish that he had reached MMI following his latest surgery.16 The Board
further finds that OWCP properly denied his September 27, 2011 request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the January 11, 2012 and September 22, 2011
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

16

Appellant may request a schedule award or increased schedule award based on evidence of a new exposure or
medical evidence showing progression of an employment-related condition resulting in permanent impairment or
increased impairment.

5

